Citation Nr: 0919756	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  03-19 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial increased rating, in excess of 10 
percent, for service-connected residuals of a right hallux 
dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active duty service from January 1997 to 
January 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The claims file was later transferred 
to the jurisdiction of the RO in North Little Rock, Arkansas.

In February 2002, the RO granted the claim of entitlement to 
service connection for residuals of a right hallux 
dislocation and assigned a 10 percent disability rating, 
effective January 2002.

The Board notes that in February 2002, the RO also denied 
entitlement to service connection for a left scar, 
condylomata on the penis, pseudofolliculitis barbae, right 
retropatellar, and left retropatellar pain syndrome.  A 
Substantive Appeal was not received for the claim of 
entitlement to service connection for condylomata on the 
penis, and therefore, that claim is not on appeal before the 
Board.  The claims of entitlement to service connection for 
pseudofolliculitis barbae, right retropatellar, and left 
retropatellar pain syndrome were granted in the February 2002 
decision.  

In March 2004, the Veteran presented personal testimony 
during a Travel Board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record and has 
been reviewed.

This case was previously before the Board.  In July 2004, the 
issue was remanded for further development.  A review of the 
claims file reveals that the requested development has been 
accomplished.

In February 2006, the Board denied the Veteran's increased 
rating claim for residuals of right hallux dislocation.  The 
Veteran subsequently appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  A Joint 
Motion for Remand was submitted in July 2007 and in the same 
month, the Court issued an order granting the motion, and 
vacating the February 2006 Board decision.  The matter was 
remanded to the Board for readjudication consistent with the 
motion.  

In August 2008, the Board remanded the claim for further 
development.  The case has since returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  Residuals of right hallux dislocation include pain, 
painful motion, decreased range of motion, fibrous stiffness, 
and osteoarthritis in the interphalangeal joint which has 
been medically determined to cause no more than moderate 
impairment.  

2.  The Veteran's service-connected residuals of right hallux 
dislocation do not more nearly approximate a moderately 
severe foot injury.

3.  There is no x- ray evidence of arthritis involving two or 
more major joint groups or two or more minor joint groups.

4.  The Veteran has not submitted evidence tending to show 
that his service-connected residuals of a right hallux 
dislocation require frequent hospitalization, are unusual, or 
cause marked interference with employment.


CONCLUSION OF LAW

The criteria for entitlement to an initial increased rating, 
in excess of 10 percent, for service-connected residuals of a 
right hallux dislocation are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.14, 4.68, 4.71a Diagnostic Codes 5003, 5010, 
5171, 5280, 5281, 5284 (2008).



	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection 
for residuals of a right hallux dislocation. Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

In any event, VA has done everything reasonably possible to 
assist the Veteran with respect to his claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  VCAA notice was provided to the veteran 
in May 2003 and August 2004.  These letters informed the 
veteran of what evidence was required to substantiate his 
claim, and of the veteran's and VA's respective duties for 
obtaining evidence.  Service treatment records have been 
associated with the claims file.  All identified and 
available treatment records have been secured, and the 
Veteran has been medically evaluated in conjunction with his 
claim.  
The Board also notes that in response to the last 
supplemental statement of the case dated in January 2009, the 
Veteran indicated that he had no additional information or 
evidence to submit, and asked that his case be returned to 
the Board for further appellate consideration as soon as 
possible.  Hence, the duties to notify and assist have been 
met.


II.  Factual Background

A March 2001 non-VA medical report, from M.K.W., D.P.M., 
stated that the Veteran dislocated the hallux in May 2000 
while playing football.  He subsequently underwent closed 
reduction of the dislocated interphalangeal joint of the 
hallux of the right foot.  He later developed pain secondary 
to bone fragments and he underwent surgery for relief.  
However, he continued to suffer from pain in the area of the 
affected site.

The neurologic examination showed decreased sensation to the 
dorsal distal aspect of the hallux, just distal to the 
surgery site.  The rest of the neurologic examination was 
unremarkable.  The orthopedic examination showed pain upon 
palpation, and attempted range of motion of the 
interphalangeal joint of the hallux.  The X-ray studies that 
were performed showed significant arthritic changes occurring 
in the interphalangeal joint of the right hallux.  The 
impression was traumatic arthritis, interphalangeal joint of 
the right hallux and painful hypertrophic scar of the right 
hallux.

On "QTC" examination provided by C.D.T., M.D., dated in 
August 2001, the Veteran stated that he experienced pain with 
increased standing or walking, weakness, stiffness, fatigue, 
and a lack of endurance in the right great toe.  On 
examination of the right foot, there was painful motion, 
tenderness, and weakness of the right great toe.  The Veteran 
was unable to flex the joint, hallux valgus was not present, 
and the Veteran did not require shoe inserts, corrective 
shoes, or arch supports. The diagnosis was traumatic 
arthritis of the right hallux valgus; the objective findings 
were inability to flex and tenderness to palpation.

The medical treatment reports from the VA Medical Center 
(VAMC) in Arkansas, dated from January 2002 to June 2002, 
showed a single complaint of pain in the right great toe 
distal joint.  A physical examination showed that there was 
minimal range of motion with pain in the right great 
interphalangeal joint.  The Veteran was assessed with 
arthralgia of the right great interphalangeal joint.  The VA 
X-ray study, dated in June 2002, showed that the Veteran had 
a clinical history of pain. The impression was that he had a 
normal foot.

On VA examination, dated in September 2002, the Veteran's 
chief complaint was that he experienced pain in the big right 
toe.  The medical history provided that the Veteran injured 
the right toe in May 2000 while playing football.  The 
Veteran related that he was employed as a housekeeper.  His 
subjective complaints included discomfort after prolonged 
standing or walking, and he also experienced a popping sound.  
The Veteran took Motrin, as occasion required, for the relief 
of symptoms associated with the right first 
metacarpophalangeal joint (MPJ).  On physical examination, 
the neurologic evaluation was normal.  Muscle strength was 
3+.  The Veteran had full range of motion at the right first 
MPJ.  On motion into the hyperextension and maximum 
dorsiflexion, there was some occasional clicking, and 
occasional popping.  The Veteran stated that moving the joint 
was uncomfortable and there was some edema above the joint.  
The x-ray study revealed that all of the views of the right 
first MPJ were within normal limits.  The impression showed 
normal x-rays.  The assessment was trauma to the right first 
MPJ that may have resulted in the some type of cartilaginous 
injury, not perceived on x-ray study.  The Veteran was also 
assessed with experiencing some degenerative joint disease 
discomfort with activity.

In conjunction with the Veteran's Substantive Appeal, dated 
in June 2003, the Veteran stated that he disagreed with the 
findings of the VA examination.  He indicated that he did not 
in fact have full range of motion of the first MPJ joint.  He 
maintains that the medical record showed that he had less 
than 5 degrees of range of motion.  He also maintained that 
he suffered from traumatic arthritis of the interphalangeal 
joint of the right hallux.

The VA medical treatment reports, with dates beginning in 
June 2003, showed complaints of a painful right great toe.  
The VA x-ray study, dated in June 2003, showed mild 
degenerative changes with hypertrophic spur and some erosion 
involving the interphalangeal joint of the great toe.  The 
impression was mild degenerative changes of the 
interphalangeal joint of the great toe.

The non-VA medical reports from W.H.F., M.D., dated at June 
2003, showed that the Veteran was evaluated for right great 
toe pain. The history of the right great toe disability was 
provided.  The bone and joint examination showed no 
significant edema.  Examination of the right great toe, 
however, revealed that the distal joint was essentially fused 
and it was modestly tender.  The Veteran was assessed with 
right great toe chronic pain, status post fracture and 
surgical repair with probable fusion of the distal 
interphalangeal joint.

The non-VA medical report from R.F.M, M.D., dated in July 
2003, indicated that the Veteran's primary residual of the 
hallux dislocation was pain.  The cold increased the pain and 
he experienced stiffness.  The physical examination revealed 
that the Veteran was in no acute distress.  There was 
absolutely no movement in the interphalangeal joint of the 
great toe.  He also experienced decreased motion in the 
metatarsophalangeal joint of the great toe.  There was no 
swelling or deformity seen.  The impression was post-
traumatic degenerative joint disease of the great right toe.

The medical records from Brook Army Medical Center, received 
in August 2003, showed that the Veteran complained of 
difficulty wearing shoes.  On physical examination, the 
Veteran was sensitive to the touch over the scar tissue.  The 
interphalangeal joint had range of motion less than 5 
degrees.

The March 2004 statement from the Veteran's wife reported her 
belief that the Veteran suffered from traumatic arthritis as 
a result of a right hallux dislocation.

In March 2004, the Veteran presented personal testimony 
before the undersigned Veterans Law Judge.  He testified that 
the right hallux dislocation included residuals of traumatic 
arthritis and difficulty walking for long periods of time.  
He also testified that he held employment as a housekeeper 
and that the position required kneeling, bending, and 
stooping.  The residuals of the right hallux location 
impaired his ability to work.  The Veteran testified that he 
developed decreased range of motion, pain, and stiffness.  He 
took medication for the pain, and he emphasized that the pain 
was primarily due to the residual arthritis.

On VA examination, dated in October 2004, the examiner 
documented that the claims file reviewed.  A detailed history 
of the Veteran's residuals of right hallux dislocation was 
provided.  The Veteran's subjective complaints primarily 
included pain in the right great toe that radiated towards 
the ankle, he also reported numbness over the dorsum of the 
great toe around the incision site.

The October 2004 examiner noted that the Veteran was able to 
work despite the residuals of a right hallux dislocation.  He 
took over-the-counter analgesics and the residuals did not 
affect the activities of daily living.  On physical 
examination, the neurologic functioning was intact.  
Sensation was intact over the dorsum of the right toe.  The 
incision site from the previous surgery was well-healed.

The range of motion studies showed that the right toe had 20 
degrees of dorsiflexion at the base of the great toe and 10 
degrees of plantar flexion.  The Veteran suffered pain at 
these extremes.  It was noted that the Veteran experienced 
limited interphalangeal motion of the toe and that the motion 
was painful.

The October 2004 examiner noted that the x-ray studies of the 
right foot showed osteoarthritis in interphalangeal joint of 
the great toe.  There was very little joint space left in 
this region with some sclerotic bony changes around the 
joint.

The Veteran was assessed with posttraumatic arthritis of the 
right interphalangeal joint of the great toe.  It was noted 
that the arthritis was due to the injury to the right hallux 
that he sustained during his period of active service.  The 
examiner opined that based on a review of the claims file and 
the x-ray study, the severity of the residuals of a right 
hallux dislocation was moderate.

Additional VA x-ray study, dated in October 2004, revealed an 
impression of mild degenerative changes of the bilateral 
first metatarsophalangeal joints and interphalangeal joint of 
the right great toe, and the right talonavicular joint.

In the September 2005 statement, the Veteran maintained that 
he was entitled to a rating higher than 10 percent for 
residuals of a right hallux dislocation.  He stated that his 
employment position as a housekeeper was impaired by the 
residuals, which reportedly include pain, arthritis, and loss 
of motion of the interphalangeal joint.

In October 2008, the Veteran underwent an additional VA 
examination of the right foot.  There was a flat, normal 
appearing scar over the dorsum of the right hallux 
interphalangeal joint.  The examiner noted that the 
slightest, lightest, minimal touch causes the Veteran to pull 
his foot back and experience pain.  In appearance, there were 
no keloid changes and the scar appears normal.  
Neurologically, there are no focal lesions and there is 
normal protective sensation about the foot.  Muscle strength 
is 5/5.  The foot appeared normal in development.  When the 
Veteran stands and non-weightbearing, the entire first ray 
from the toe tip through the medial column appeared normal.  
There were no bony prominences about the interphalangeal 
joint.  There were no abnormalities of the toe or foot.  
Range of motion of the MPJ joint of the right first toe was 
without crepitus or limitation greater than 20 degrees of 
dorsiflexion, 10 degrees of plantar flexion, and without any 
restrictions.  The Veteran had significant pain with motion 
but had significant pain when the toe was touched in any 
manner.  The interphalangeal joint was stiff; there was 
essentially no useful motion in that joint, the examiner 
stated that there was perhaps a degree or two of plantar 
flexion but the joint was regarded as stiff.  Palpating the 
entire first ray, only the hallux interphalangeal joint had 
any stiffness.  
 
X-rays of the right foot taken in conjunction with the 
October 2008 examination showed evidence of completely normal 
alignment, position, development, and density.  No arthritic 
changes were noted at the base of the first metatarsal or 
throughout the tarsus.  There was no abnormality about the 
right first metatarsophalangeal joint.  The hallux showed 
what looked like very early osteoarthritis.  The joint 
contour of both the head of the proximal phalanx and the base 
of the distal phalanx could be seen.  There was some minimal 
light spurring on both sides of the joint.  The oblique view 
showed evidence of normal contour of the head of the proximal 
phalanx and base of the proximal phalanx with light early 
small spurs.  The lateral view did not show much due to 
overlap of the other toes, but did show that the first MPJ 
joint and base of the first metatarsal were completely 
normal.

The October 2008 examiner stated that the Veteran sustained 
injury to the right hallux interphalangeal joint, and 
subsequent to such injury, he has developed stiffness of the 
joint.  The examiner noted that it is not a bony fused joint 
often seen with a fracture.  The examiner opined that the 
Veteran did not sustain any fractures associated with the 
injury -the injury was completely soft tissue.  Clinically, 
the examiner stated that there is a fibrous stiffness from 
the injury.  The examiner further indicated that there is 
absolutely no radiographic evidence of joint changes proximal 
to the interphalangeal joint.  The first metatarsophalangeal 
joint functions normally without restriction, palpates 
normally, and radiographic evidence shows a normal joint.  
The examiner stated that the same is true for the proximal 
joints of the first metatarsal base cuneiform.  The examiner 
opined that it is likely that the Veteran had some discomfort 
and pain about the right hallux interphalangeal joint when 
the joint is moved or perhaps with direct pressure.  

The October 2008 examiner indicated that he has 30 years of 
military experience as well as private practice and has seen 
numerous injuries of the Veteran's type.  The examiner stated 
that the Veteran's symptoms are far beyond anything he has 
seen.  The examiner could not fully understand any of the 
Veteran's discomfort in the proximal joint.  The examiner 
noted that frequently, that joint is fused for other reasons 
including injuries such as the Veteran's, and that type of 
fusion does not affect any proximal joints.  The examiner 
further explained that during gait, as one rolls forward, the 
hallux is dorsiflexed on the metatarsal head, and for the 
most part, there is minimal motion through the 
interphalangeal joint.  Although, at the last of the roll off 
there may be a little dorsiflexion through the 
interphalangeal joint where one could see some discomfort.  
The Veteran has not explored any type of treatment beyond his 
original examination, under anesthesia and surgery.  The 
examiner believed that the Veteran's discomfort could be 
alleviated by a fusion of the interphalangeal joint or a 
stiffer soled shoe or boot.  

Additional treatment records from the VAMC - Little Rock 
dated in 2008 were added to the claims folder.  Those records 
show no treatment pertinent to the right foot.

III.  Analysis

The Veteran contends that an initial rating in excess of 10 
percent is warranted for residuals of a right hallux 
dislocation. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In this case, because the appeal ensues from the Veteran's 
disagreement with the rating assigned in connection with the 
original grant of service connection, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also, Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO assigned a 10 percent rating for residuals of the 
Veteran's right hallux dislocation pursuant to Diagnostic 
Code 5284.  See 38 C.F.R. §§ 4.20. 4.27 (2008).  Diagnostic 
Code 5284 provides a 10 percent rating for a moderate foot 
injury, a 20 percent rating for a moderately severe foot 
injury, and a 30 percent rating is assigned for a severe foot 
injury.  38 C.F.R. § 4.71a.

The Board finds that Diagnostic Code 5284 is not necessarily 
the appropriate code to rate the Veteran's impairment, as 
such code pertains to the whole foot and the Veteran's 
service-connected disability pertains to the right hallux 
(big/great toe).  Nonetheless, there is no evidence showing 
that the Veteran's service-connected right hallux disability 
results in a moderately severe foot injury, nor is such 
finding more nearly approximated.  The October 2004 VA 
examiner noted that the Veteran had arthritis of the right 
great toe and physical examination revealed some pain and 
limitation of motion of the great toe.  The examiner 
specifically stated that based on a review of the claims 
file, and x-ray studies, that the severity of the residuals 
of a right hallux dislocation was moderate.  Further, the 
findings from the October 2008 VA examination reflect no more 
than moderate symptomatology.  The examiner placed emphasis 
on the fibrous stiffness in the right hallux interphalangeal 
joint, early osteoarthritis in the right hallux 
interphalangeal joint, and the Veteran's complaints of pain.  
The Veteran's right foot was otherwise normal.  X-rays of the 
right foot showed evidence of normal alignment, position, 
development, and density.  Based on these medical findings, 
the Board finds that the Veteran's symptomatology is no more 
than moderate, in nature.  As such, a rating in excess of 10 
percent is not warranted for service connected residuals of 
right hallux dislocation under Diagnostic Code 5284.

Diagnostic Codes 5280 and 5281 are the codes in which the 
Veteran's service-connected residuals of right hallux 
dislocation should have been rated as these codes pertain 
specifically to the great toe.  Diagnostic Codes 5280, 5281, 
however, provide a maximum 10 percent rating for unilateral 
hallux valgus which is severe, if equivalent to amputation of 
the great toe and when it is operated on with resection of 
metatarsal head.  Hallux rigidus which is severe is to be 
rated as hallux valgus.  38 C.F.R. § 4.71, Diagnostic Codes 
5280, 5281. 

As noted, the Veteran's right hallux disability has been 
categorized as no more than moderate, in nature, based on 
physical findings, historical records, and x-ray studies.  In 
order for his condition to be considered severe, it must be 
equivalent to an amputation of the great toe.  Significantly, 
the record contains no competent medical evidence 
demonstrating that the Veteran's service-connected right 
hallux dislocation is analogous to amputation of the great 
toe.  To receive the next higher rating of 30 percent for 
service-connected right hallux dislocation under Diagnostic 
Code 5171, the competent medical evidence must show that such 
condition is analogous to amputation of the great toe with 
removal of the metatarsal head.  As discussed, such evidence 
is not demonstrated in the record.  In this regard, he has 
full function of the great toe, albeit with some discomfort.  
Moreover, as noted, the Veteran's right hallux disability is 
no more than moderately disabling.

The Board acknowledges the October 2008 x-ray evidence of 
early osteoarthritis in the right hallux interphalangeal 
joint, and notes that it has considered whether a separate 
rating is warranted under Diagnostic Code 5010, which 
contemplates traumatic arthritis.  Such code directs that the 
evaluation of arthritis be conducted under Diagnostic Code 
5003, which states that degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.   In the absence of limitation 
of motion, x- ray evidence of arthritis involving two or more 
major joint groups or two or more minor joint groups, with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  X- ray evidence of arthritis involving two 
or more major joint groups or two or more minor joint groups 
will warrant a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010, Note 1.  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2008).

Here, a separate rating is not warranted under Diagnostic 
Codes 5003-5010.  Although the most current evidence shows 
very early osteoarthritis in the right hallux interphalangeal 
joint, there is no Diagnostic Code which assigns a rating 
based on limitation of motion of the big toe, which is how 
disabilities are rated under 5003.  Diagnostic codes 
pertaining to the big toe involves ratings based on 
amputation of the big toe, hallux rigidus, and hallux valgus, 
not on any limitation of motion.  The only other way to be 
rated under Diagnostic Code 5003 is for there to be x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups (the criteria for a 10 percent 
rating); or x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations (the criteria for a 20 percent 
rating).  

The evidence shows that the veteran has arthritis in the 
interphalangeal joint of the right great toe.  Although x-
rays dated in October 2004 showed evidence of arthritis in 
the right metatarsophalangeal joint, the October 2008 
examiner clarified that there is absolutely no radiographic 
evidence of joint changes proximal to the interphalangeal 
joint.  The examiner noted that the first metatarsophalangeal 
joint functions normally without restriction, palpates 
normally, and radiographic evidence shows a normal joint.  
The Board also notes that even if there was current evidence 
of arthritis in the right, first metatarsophalangeal joint, 
there is still no x- ray evidence of arthritis involving two 
or more major joint groups or 2 or more minor joint groups to 
warrant a separate rating based on arthritis.  38 C.F.R. 
§ 4.45 states that for the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, hip, knee, and ankle 
are considered major joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints ratable on a parity with major joints.  
Given the foregoing, any arthritis of the metarsophalangeal 
joint and the interphalangeal joint would be considered one 
minor joint group, which would fall short of meeting the 
criteria for a separate 10 percent rating under Diagnostic 
Code 5003.

The Board has considered the effects of pain on the 
functional impairment resulting from the Veteran's right 
hallux dislocation.  However, the Board finds that the 
effects of pain reasonably shown to be due to the Veteran's 
service- connected right hallux dislocation are contemplated 
in the 10 percent evaluation already assigned by the RO.  The 
Veteran undoubtedly experiences some discomfort in his right 
hallux interphalangeal joint.  However, the October 2008 VA 
examiner indicated that in his 30 years of medical experience 
both in the military and in private practice, the injury that 
the Veteran has sustained during service is not as disabling 
as the Veteran claims.  The examiner could not explain either 
the degree of his discomfort in the proximal joint or the 
duration, which is reportedly 24 hours a day.  Thus, the 
Board finds that there is no objective evidence showing that 
pain, due to the Veteran's dislocation, has caused functional 
loss greater than that contemplated by the 10 percent 
evaluation assigned.  38 C.F.R. §§ 4.40, 4.45; See DeLuca, 
supra.  In essence, the current 10 percent evaluation 
assigned under Diagnostic Code 5284 contemplates very early 
osteoarthritis, pain, painful motion, stiffness, and 
decreased range of motion.  

The Board acknowledges the Veteran's assertion that his 
residuals of his right hallux injury is more disabling than 
reflected in the currently assigned 10 percent rating.  The 
Veteran is competent as a lay person to report that on which 
he has  first-hand knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, he is not competent to offer 
a medical opinion as to the extent of his medical disability, 
as there is no evidence of record that he has specialized 
medical knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Therefore, the Board finds that the objective 
findings noted by the examination reports of record are more 
probative than the veteran's assertions alone.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection (other than the period of the assigned 
temporary total convalescent rating) during which the 
Veteran's service-connected residuals of right hallux 
dislocation condition was more than 10 percent disabling.  
Thus "staged ratings" are inapplicable to this case. 

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the Veteran reports that his right hallux disability 
affects his employment.  The October 2004 examiner stated 
that the Veteran was able to work (as a housekeeper) despite 
the residuals of the right hallux dislocation and that the 
Veteran took over-the-counter analgesics and the residuals 
did not affect the activities of daily living.  According to 
the October 2008 VA examination report, the Veteran is 
currently working as a supply technician and reports that he 
stands all day.  

38 C.F.R. § 4.1 stipulates that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the ratings assigned therein.

What the evidence does not show is that, at any time during 
the current appeal, did the Veteran's residuals of right 
hallux dislocation result in unusual disability or impairment 
that rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate at any 
time during the current appeal.  Thus, consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for this disability for any portion of the rating 
period on appeal.

Based on the foregoing, the Board finds that an initial 
rating, in excess of 10 percent for residuals of a hallux 
dislocation is not warranted.  The preponderance of the 
evidence is against the claim, and the reasonable doubt 
doctrine is not for 


application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to an initial increased rating, in excess of 10 
percent, for service-connected residuals of right hallux 
dislocation is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


